Order entered June 25, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01146-CR

                            JOSEPH WAYNE HUNTER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-56295-R

                                              ORDER
        On May 28, 2015, this Court ordered Mary Snider, the former official court reporter of

the 265th Judicial District Court, to file a supplemental record containing State’s Exhibit no. 14

within fifteen days. To date, Ms. Snider has neither filed the exhibit nor communicated with the

Court regarding the status of the exhibit.

       Accordingly, we ORDER Mary Snider, former official court reporter of the 265th

Judicial District Court, to file, by 4:00 p.m. on MONDAY, JULY 6, 2015, a supplemental

record containing State’s Exhibit no. 14. If the supplemental record containing the exhibit is not

filed by the date specified, the Court will utilize its available remedies, including ordering that

Mary Snider not sit as a court reporter until she has filed the exhibit in this case.
        We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Mary Snider, now official court reporter 283rd

Judicial District Court, and to counsel for all parties.

                                                           /s/   ADA BROWN
                                                                 JUSTICE